Pope, Judge,
concurring in part and dissenting in part.
The trial court in this matter ruled that upon seizure and sale of the land in question, pursuant to the authority granted to the Secretary of State by OCGA § 44-3-143 (d), the security interest of defendant Connolly shall not take priority over the right of the Secretary of State to satisfy the deficiencies in the perpetual care trust fund and the preneed escrow account. The majority opinion affirms the superior court only as to the statutory lien imposed by OCGA § 44-3-143 (d) on the perpetual care trust fund, but not as to the lien on the preneed escrow account. I would affirm this judgment in its entirety, and I dissent from the holding of the majority opinion that Connolly’s security interest has priority over the statutory lien created by OCGA § 44-3-143 (d) on the preneed escrow account.
“In the exercise of the police power of the State, and in order to promote the public health and well-being, the legislature may pass reasonable regulations as to the establishment and operation of cemeteries.” Arlington Cemetery Corp. v. Bindig, 212 Ga. 698, 702 (95 SE2d 378) (1956). Clearly, the legislative enactment of the Georgia Cemetery Act of 1983 (OCGA § 44-3-130 et seq.), including the requirements for maintaining a perpetual care trust fund and a preneed escrow account, was an exercise of that police power. It is only by the *891terms of OCGA § 44-3-143 that the Secretary of State is given the power to enforce the rules concerning these two funds and thus to protect the public from irresponsible or unscrupulous operation of perpetual care cemeteries and preneed businesses. Consequently, OCGA § 44-3-143 (d) must be interpreted as a statutory exception to the general rule granting priority to liens according to date. It matters not that the security deed granting Connolly a security interest in the land at issue in this case was executed before the enactment date of the statute creating a lien on the preneed escrow account.
Decided March 29, 1991
Rehearing denied June 6, 1991
Stroud P. Stacy II, for appellant.
Michael J. Bowers, Attorney General, Marion 0. Gordon, First Assistant Attorney General, J. Robert Coleman, Deputy Attorney General, John B. Ballard, Jr., Senior Assistant Attorney General, for appellee.
I am authorized to state that Presiding Judge Birdsong and Judge Cooper join in this opinion.